Title: To George Washington from Hugh Hughes, 12 July 1782
From: Hughes, Hugh,Lutterloh, Henry Emanuel,Cogswell, Thomas
To: Washington, George


                  
                     Sir,
                     Newburgh July 12th 1782
                  
                  In Obedience to your Excellency’s Commands of the 10th current communicated to us by Colonel Humphreys, your Excellency’s Aid de Camp, we do ourselves the Honour to present your excellency with the Inclosures accompanied with the following Facts and Observations.
                  The three first Questions to which your Excellency has been pleased to direct our Attention, being, as we conceive, answered by Number 1.
                  We beg Leave to observe, in Answer to Question the fourth, that we have no other Prospect of being supplied with Forage for the ensuing Campaign, than by Purchase, which the Q.M. General has, by several Letters to his Department, signified he was in Hopes of being furnished with the Means of effecting.
                  And, agreeably to your Excellency’s fifth Question, we have carefully examined all the Laws of this State, that have come to our Knowledge, relative to furnishing Pasturage and Forage for the Support of Horses & Cattle attached, or belonging to the Army and Quarter Master General’s Department in this State, and find them inadequate and defective In Case of a Deficiency of Money and publick Supplies for the Purposes of the Campaign.
                  Number 2 contains an Estimate of the Forage requisite for this Campaign, which your Excellency in the seventh Paragraph of Colonel Humphreys’s Letter, was pleased to order us to exhibit.  To which we wish to remark, that it is founded on the Principle adopted by the Quarter Master General himself.  And, in Compliance with the latter Part of the fore mentioned Paragraph, we offer, as Submission, our joint Sentiments on what we conceive to be the Best practicable Plan, under our Circumstances, for keeping up a Supply of Pasturage and Forage through the Campaign, in this State, which are—That an immediate Application be made to the Legislature for a Law directing the State Agent or any of his Assistants to furnish on Demand, or soon as practicable at such Place and Time as may be agreed on by the Parties, to the Order of the Quarter Master General, or either of his Deputies with the main, or seperate, Army.  The Commissary General of Forage, or his Deputy— The Wagon Master General or Deputy with the main or seperate Army—The Deputy Quarter Master for this State or any of his Assistants, so much good and wholesome Forage or Pasture at the price current, as the Exigence of the Service may require—And, in Case of Deficiency either in Time, Quantity or Quality in that Department then to impower and enable the forementioned Officers or either of them to make, as often as requisite, an efficacious Demand of the nearest Magistrates or Supervisors, and in their Absence, of the Possessors or Proprietors of the most convenient and proper Farms, as much Forage or Pasturage of the like Quality as may from Time to Time be found absolutely requisite for the Support of the Horses and Cattle aforesaid, and that immediately on the said Magistrate, Supervisor, or Inhabitant, being served in Writing by either of the aforesaid Officers with the Quantity wanted—The Reason of the Application, and directing proper Receipts or Vouchers to be given for Amount and Value received by the Person receiving the same—The said Amount and Value to be ascertained (in Case of Dispute) by two reputable Persons, one of whom to be chosen by the Magistrate, Supervisor, or Inhabitant, and the other by the Officer making the Application, and which two, if requisite, to choose a third, but not to exceed the current Cash Price of those Articles, in the Precinct where they are received, and to be paid for by the proper Officer out of the first Monies furnished by the Honourable Robert Morris Superintendent of Finance, for that Purpose, or otherwise, as the Legislature and the said Superintendent of Finance may agree.
                  And, in Case of Absence, or Non-attendance, of the State Agent, or his Assistants; the Magistrate, Supervisor, or Inhabitant when applied to, or otherwise, then, that it may be Lawful for any of the aforesaid Officers wanting Forage or Pasture as before mentioned as well as Quarter Masters of Brigades, Regiments or Detachments, and Forage Masters of either Cavalry or Infantry, in the Absence of their Superiour Officer, to appoint one reputable Inhabitant on the part of this State, the Owner or Proprietor of the said Forage or Pasture, and this suitable Person on the part of the Publick, which two shall ascertain the Amount and Value as aforesaid, or, if requisite, call in a Third, who is not interested in the Event and the Award, of them, or of the Majority, to be a Sufficient Voucher against the united States, either in Favour of Individuals or the State itself—Or, where there is no proper Officer of the Quarter Master General’s Department, that the Officer commanding the Party or Detachment may make the Appointment, and do and perform every Thing requisite for the Security of Property as intended or implied by the Law.  And that no Officer whatever presume to take either Forage or Pasture in any other Manner than as prescribed by Law, without the written Order of your Excellency, or the Commanding General of the Department, under such Penalty as to the Legislature may appear sufficient to prevent the Waste Destruction, and Embezzlement, of the Property of Individuals, as well as of the State.  With the greatest Respect and Esteem We have the Honour to be, Sir, Your Excellency’s Most obedient Servants
                  
                     Hugh Hughes
                     H.E. Lutterloh
                     Thomas Cogswell
                     
                  
               